MEMORANDUM **
Misha Volodovich Stepanian, a native and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming the order of an immigration judge (“IJ”) denying his motion to reopen his deportation proceedings. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222-23 (9th Cir. 2002). We deny the petition for review.
Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for abuse of discretion the denial of a motion to reopen, and we review de novo claims of due process violations. Reyes v. Ashcroft, 348 F.3d 1126, 1129 (9th Cir.2003).
The IJ did not abuse his discretion in denying Stepanian’s motion to reopen because he did not comply with the threshold procedural requirements for claiming ineffective assistance of counsel, and counsel’s alleged errors are not plain on the face of the administrative record. See Reyes, 348 F.3d at 1129-31.
The BIA did not violate Stepanian’s due process rights in summarily affirming the decision of the IJ. See Falcon Carriche, 350 F.3d at 849-52.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.